DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on July 8, 2022 in response to the Office Action dated April 8, 2022. This action is made Final.
	Claims 1-6, 10-16, and 20 are pending.
Claims 1, 12, and 20 are independent claims.
	Claims 1-6, 10-16, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1-6, 10-16, and 20, and submitted arguments against the prior art in the Office Action dated April 8, 2022.
	
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 05/02/2022, 06/08/2022, and 06/10/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 11,-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al., US Patent Application Publication no. US 2008/01517700 (“Inoue”), and further in view of Shima, US Patent Application Publication no. US 2017/0344535 (“Shima”).
Claim 1:
	Inoue teaches or suggests a display device comprising:
	at least one processor configured to:
acquire a piece of schedule information including information starting time and information ending time (see Fig. 10, 13; para. 0213 - schedule information includes scheduled content information describing the scheduled event, and scheduled time information indicating the time of the scheduled event; para. 0217 - scheduled event information 501 is text indicating the scheduled event, such as "MEETING." The scheduled time information 502 is pictorial information that is displayed along the outside circumference. the scheduled starting time (the 10:00 graduation in this example) to the graduation indicating the scheduled ending time (the 11 :00 graduation in this example). The scheduled time information can also be displayed using numbers indicating the scheduled starting and ending times; para. 0218 - indicates that the current time is 30 minutes passed the scheduled 10:00 starting time of the meeting. The schedule-related information 503 can also be displayed using a graphic instead of text.);
cause a display to display the ending time (see Fig. 10, 13; para. 0084 - a part of the scale with a different color or thickness than other parts of the scale can be used to express the change in time. can be used to check on the progress of a meeting, such as how much time has passed or how much time remains, for example; para. 0085 - if the color or thickness of the scale is set based on schedule information, the scheduled event (content) can also be determined from the color or thickness of the scale; para. 0217 - scheduled event information 501 is text indicating the scheduled event, such as "MEETING." The scheduled time information 502 is pictorial information that is displayed along the outside circumference. the scheduled starting time (the 10:00 graduation in this example) to the graduation indicating the scheduled ending time (the 11 :00 graduation in this example). The scheduled time information can also be displayed using numbers indicating the scheduled starting and ending times; para. 0218 - indicates that the current time is 30 minutes passed the scheduled 10:00 starting time of the meeting. The schedule-related information 503 can also be displayed using a graphic instead of text.); and 
cause the display to display the time remaining until the ending time (see Fig. 10, 13; para. 0084 - a part of the scale with a different color or thickness than other parts of the scale can be used to express the change in time. can be used to check on the progress of a meeting, such as how much time has passed or how much time remains, for example; para. 0085 - if the color or thickness of the scale is set based on schedule information, the scheduled event (content) can also be determined from the color or thickness of the scale; para. 0217 - scheduled event information 501 is text indicating the scheduled event, such as "MEETING." The scheduled time information 502 is pictorial information that is displayed along the outside circumference. the scheduled starting time (the 10:00 graduation in this example) to the graduation indicating the scheduled ending time (the 11 :00 graduation in this example). The scheduled time information can also be displayed using numbers indicating the scheduled starting and ending times; para. 0218 - indicates that the current time is 30 minutes passed the scheduled 10:00 starting time of the meeting. The schedule-related information 503 can also be displayed using a graphic instead of text.).
Inoue fails to explicitly disclose determine whether a time remaining until the ending time is a reference time or more; in response to determining that the time remaining is the reference time or more, cause a display to display the content; and in response to determining that the time remaining until the ending time is not the reference time or more, cause the display to display the time remaining until the ending time instead of the content.
Shima teaches or suggests  whether a time remaining until the ending time is a reference time or more; in response to determining that the time remaining is the reference time or more, cause a display to display the content; and in response to determining that the time remaining until the ending time is not the reference time or more, cause the display to display the time remaining until the ending time instead of the content (see Fig. 4 and 6; para. 0076 - scheduled time may be entered in a scheduled time text box 503 for each agenda or goal. The meeting progress 308 displays an indication of a meeting time, based on a meeting start time and the current time 306, for example, in the form of a progress bar; para. 0077 - the current time almost reaches a scheduled end time of the entire meeting or a specific agenda or goal, the meeting assistance system 1 may display a remaining time or an alert message; para. 0078 - displays a remaining time 401 and an alert message 402. In FIG. 6, the remaining time 401 indicates that a time from the current time to the scheduled end time of the entire meeting is equal to or less than 10 minutes. participants become more aware of a need for taking time to summarize the meeting before the meeting ends.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Inoue, to include whether a time remaining until the ending time is a reference time or more; in response to determining that the time remaining is the reference time or more, cause a display to display the content; and in response to determining that the time remaining until the ending time is not the reference time or more, cause the display to display the time remaining until the ending time instead of the content for the purpose of efficiently conveying a specific time period towards the end of an event, improving temporal awareness, as taught by Shima (0078).
Claim(s) 12 and 20:
Claim(s) 12 and 20 correspond to Claim 1, and thus, Inoue and Shima teach or suggest the limitations of claim(s) 12 and 20 as well.

Claim 2:
	Inoue further teaches or suggests wherein the processor is configured to, when the starting time is earlier than the present time and the ending time is later than the present time, cause the display to display the time remaining between the present time and the ending time (see Fig. 10, 13; para. 0084 - a part of the scale with a different color or thickness than other parts of the scale can be used to express the change in time. can be used to check on the progress of a meeting, such as how much time has passed or how much time remains, for example; para. 0217 - scheduled event information 501 is text indicating the scheduled event, such as "MEETING." The scheduled time information 502 is pictorial information that is displayed along the outside circumference. the scheduled starting time (the 10:00 graduation in this example) to the graduation indicating the scheduled ending time (the 11 :00 graduation in this example). The scheduled time information can also be displayed using numbers indicating the scheduled starting and ending times; para. 0218 - indicates that the current time is 30 minutes passed the scheduled 10:00 starting time of the meeting. The schedule-related information 503 can also be displayed using a graphic instead of text; para. 0225 - current time is within the scheduled event time, the information display control means 414B can also display "ALARM ON" as auxiliary information.).
Claim(s) 13:
Claim(s) 13 correspond to Claim 2, and thus, Inoue and Shima teach or suggest the limitations of claim(s) 13 as well.

Claim 4:
	Inoue teaches or suggests wherein the display comprises a hand display, and wherein the processor is configured to cause the hand display to display the time remaining until the ending time (see Fig. 10 and 12-15).
Claim(s) 15:
Claim(s) 15 correspond to Claim 4, and thus, Inoue and Shima teach or suggest the limitations of claim(s) 15 as well.

Claim 11:
	As indicated above, Inoue and Shima teach or suggest an electronic watch comprising: the display device according to claim 1.
Inoue further teaches or suggests and an attacher configured to attach the display to a user’s body (see Fig. 1, 2, 10, and 12-15; para. 0114 - pair of lugs llA for attaching a wristband is disposed at each of the opposite ends of the case member 11, and spring pins are removably installed between the lugs llA. A band 15 is attached.).

Claims 3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, in view of Shima, and further in view of Knight et al., US Patent Application Publication no. US 2015/0378320 (“Knight”).
Claim 3:
	As indicated above, Inoue at least suggests when the schedule information including information of the starting time earlier than the present time and information of the ending time later than the present time does not exist in the acquired one or a plurality of pieces of schedule information.
	Inoue fails to explicitly disclose when the starting time is not earlier than the present time and the ending time is not later than the present time, select schedule information including information of an earliest starting time in the schedule information including information of an earliest starting time in the schedule information and set a period until a starting time of the schedule information as a temporary schedule; and cause the display to display a time remaining between the present time and an ending time of the set temporary schedule.
	Knight teaches or suggests when the starting time is not earlier than the present time and the ending time is not later than the present time, select schedule information including information of an earliest starting time in the schedule information including information of an earliest starting time in the schedule information and set a period until a starting time of the schedule information as a temporary schedule; and cause the display to display a time remaining between the present time and an ending time of the set temporary schedule (see Fig. 1, 3, 6, and 8; para. 0012 - countdown timer feature for an upcoming scheduled event; para. 0013 - countdown to an upcoming scheduled event in a manner that is commensurate with the shape or other design format of the electronic watch dial display. length of the displayed countdown timer feature thus remains proportional to the number of minutes remaining before the start time of the scheduled event. In this manner, a user may efficiently assess the time remaining to the next scheduled event by glancing; para. 0017 - appearance of the schedule segments 128 of an event span indicator 133 corresponding to a scheduled event may depend on whether the scheduled event is upcoming or is in progress; para. 0020 -corresponds to one minute in the time remaining until the start time of the next scheduled event; para. 0023 - meeting has not yet started, in display state 202 the event span indicator 204 has an appearance attribute that indicates the scheduled event is upcoming; para. 0035 - identification of upcoming or in-process scheduled events; para. 0035 - example operation of the electronic timepiece 102 for display of the countdown timer feature 130 and the event scheduling feature 124; para. 0038 -analyzes the event information to identify scheduled events that fall within the time span currently represented by the sweep of the watch dial displayed by the watch dial; para. 0039 - While the current time is before the start time … event span indicator to have one or more appearance attributes intended to confer that the corresponding scheduled event is upcoming; para. 0042 - electronic timepiece 102 can provide visual notification to a user of both an upcoming scheduled event and a time remaining until the start of that scheduled event through the display of the countdown timer feature. monitors the current time relative to the start time of the next scheduled event.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Inoue, to include when the starting time is not earlier than the present time and the ending time is not later than the present time, select schedule information including information of an earliest starting time in the schedule information including information of an earliest starting time in the schedule information and set a period until a starting time of the schedule information as a temporary schedule; and cause the display to display a time remaining between the present time and an ending time of the set temporary schedule for the purpose of efficiently identifying a next event and determining and indicating a time remaining until that event begins, as taught by Knight (para. 0013). 
Claim(s) 14:
Claim(s) 14 correspond to Claim 3, and thus, Inoue, Shima, and Knight teach or suggest the limitations of claim(s) 14 as well.

Claim 10:
	Knight further teaches or suggests wherein the ending time is a time within a set time from a present time (see para. 0038 - event management component 736 analyzes the event information to identify scheduled events that fall within the time span currently represented by the sweep of the watch dial displayed by the watch dial display 106. To illustrate, assuming the watch dial represents a 12-hour clock, and a current time of 2:30 PM, the event management component 736 may analyze the event information to identify all scheduled events occurring between 2:30 PM and 2:30 AM of the next day.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Inoue, to include wherein the ending time is a time within a set time from a present time for the purpose of efficiently identifying a next event and determining and indicating a time remaining until that event begins, as taught by Knight (para. 0013). 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, in view of Shima, and further in view of Kyung, US Patent Application Publication no. US 2018/0107365 (“Kyung”).
Claim 5:
	Inoue appears to fail to explicitly disclose wherein the hand display comprises: a sub-dial; and a hand provided in a reciprocatively movable manner in clockwise and counterclockwise directions with respect to a rotation axis of the sub-dial.
	Kyung teaches or suggests wherein the hand display comprises: a sub-dial; and a hand provided in a reciprocatively movable manner in clockwise and counterclockwise directions with respect to a rotation axis of the sub-dial (see Fig. 6; para. 0081 - Sub-dials may be parts of a watch screen design that display functions other than a basic time display function and show various information such as, for example, … alarm; para. 0091 - sub-dial showing the day of the week and sub-dial B (520) is a sub-dial showing the date, sub-dial A (510) and sub-dial B (520) may be classified into the same sub-dial category, for example, a schedule information providing sub-dial category; para. 0107 - to a design 602, a sub-dial 620 may be displayed in one of the sub-dial display regions 610.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Inoue, to include wherein the hand display comprises: a sub-dial; and a hand provided in a reciprocatively movable manner in clockwise and counterclockwise directions with respect to a rotation axis of the sub-dial for the purpose of efficiently providing interface design options associated with particular functions of a watch interface, as taught by Kyung (para. 0006 and 0081). 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, in view of Shima, and further in view of Kojima et al., US Patent Application Publication no. US 2018/0231940 (“Kojima”).
Claim 6:
	As indicated above, Inoue discloses displaying a remaining time on the hand display.
	Kojima teaches or suggests wherein the processor is configured to, in response to determining that the time remaining until the ending time is the reference time or more, cause the hand display to display that the time remaining until the ending time is the reference time or more (see Fig. 1, 3; para. 0054 - within a predetermined range (less than the upper limit value), the position that corresponds to the elapsed time in the overrun time display region 4dl (overrun display region) in the remaining time display region 4d is indicated by the function hand; para. 0062 - determines whether the counted time has overrun the set time, that is, whether the remaining time which was counted down has become "O”; para. 0107 – the remaining time with respect to the set time of the elapsed time from the measuring start timing is greater than a predetermined reference time, the processor 400 makes the indication display unit display the ratio of the remaining time with respect to the set time; para. 0110 - the overrun time display region 4d1 in which display regarding the elapsed time is carried out when the elapsed time has overrun the set time. That is, in the stopwatch function and the like, how much the measured time has overrun the set time can be displayed in the case where the measured time has overrun the set time. In such way, a user can easily and appropriately be aware of how much the measured time is greater or less with respect to the set time; para. 0126 - the ratio of the remaining time with respect to the set time in the case where the remaining time with respect to the set time of the elapsed time from the measuring start timing is greater than a predetermined reference time; para. 0127 - display the ratio of the remaining time with respect to the set time in the case where the remaining time with respect to the set time of the elapsed time from the measuring start timing is greater than a predetermined reference time.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Inoue, to include wherein the processor is configured to, in response to determining that the time remaining until the ending time is the reference time or more, cause the hand display to display that the time remaining until the ending time is the reference time or more for the purpose of efficiently enabling a user to be aware of a measurement status with respect to a reference value, as taught by Kojima (para. 0005). 
Claim(s) 16:
Claim(s) 16 correspond to Claim 6, and thus, Inoue, Shima, and Kojima teach or suggest the limitations of claim(s) 16 as well. 

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
	
	
	











	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176